Title: John Adams to Charles Adams, 10 March 1794
From: Adams, John
To: Adams, Charles


          
            My dear son
            Philadelphia. March 10. 1794
          
          Your Letter of Yesterdays Date has given me much Pleasure. I recognize in it, my own son. Your Language to the Gentleman was manly and your sentiments independent. Col. Smiths Aberrations from the true system of his Country have given me great Uneasiness. You must let me know in Confidence, the Name of the Gentleman.
          Every Citizen has a right to think, speak and Act for himself in his own Sphere, and I have no Authority to dictate to Col smith. But I think his Conduct imprudent, and will not be responsible for his sentiments.
          If he is determined to unite himself with French Politicks and Antifœderal Parties, he must take the Consequences, but I will give

him no Countenance in it. Write me candidly and in Confidence all you know of his Manœuvres. I am my / Dear Charles your Father
          
            John Adams
          
        